Citation Nr: 1415269	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for hiatal hernia with reflux esophagitis by history, currently rated as 10 percent disabling.

3.  Entitlement to a compensable disability rating for joint deformity, left foot fifth toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1974 and from June 1979 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing at the RO.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to higher disability ratings for each of the service-connected disabilities that are the subject of this decision.  VA last examined the Veteran for these service-connected disabilities in October 2008, about six and one-half years ago, with associated X-ray examination reports dated in December 2008.  

During the May 2011 hearing, the Veteran competently and credibly testified that his service-connected disabilities had worsened since the 2008 examinations.  He reported that he was currently receiving treatment for sinusitis from his private primary care physician and private otolaryngologist, had undergone sinus surgery about one or one and one-half years before the hearing, and experienced sinus problems year round.  He noted that he was receiving regular ongoing treatment from his primary care physician for hiatal hernia symptoms, had been prescribed an increased dosage of Nexium for his reflux symptoms, and experienced "gastric arm pain", constant regurgitation, and constant heartburn.  Finally, he testified that his joint deformity, left foot fifth toe, had become more painful and increasingly interfered with ambulation, was told he needed surgery to correct his symptoms, and received ongoing treatment for the condition.

Review of the record does not reveal that the records of the Veteran's treatment for these conditions dated since 2008 are of record.  On remand, these must be obtained.  Further review of the record indicates that the Veteran's chronic sinusitis, hiatal hernia with reflux esophagitis by history, and joint deformity, left foot fifth toe, have each worsened since the October 2008 VA examination of these disabilities; on this basis, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of these disabilities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the appeal is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected chronic sinusitis; hiatal hernia with reflux esophagitis by history; and joint deformity, left foot fifth toe.  Obtain all indicated records, first securing authorization from the Veteran as needed.

2.  Notify the Veteran that he may submit statements from him and others describing fully the various symptoms and impairment resulting from his service-connected chronic sinusitis; hiatal hernia with reflux esophagitis by history; and joint deformity, left foot fifth toe; and the impact of these on his ability to work.

3.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine the severity of his chronic sinusitis, hiatal hernia with reflux esophagitis by history, joint deformity, left foot fifth toe.  The claims folder should be made available to and be reviewed by the examiner in connection with examination of the three disabilities.  All necessary tests or studies should be conducted, and examination of each disability should identify all relevant pathology found to be present to include the following.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.


with respect to the Veteran's sinusitis, the examiner should identify all sinusitis symptoms found, to specifically include the estimated number per year of  (i) incapacitating episodes (episodes requiring bed rest and treatment by a physician) of sinusitis that requires prolonged (lasting four to six weeks) antibiotic treatment; or (ii) non-incapacitating episodes characterized by headaches, pain and purulent discharge or crusting.  Identify any radical surgery with chronic osteomyelitis; or near constant sinusitis with headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

With respect to the Veteran's hiatal hernia, the examiner should identify all symptoms found and reported, to specifically include the extent and severity of any associated pain, vomiting, material weight loss, hematemesis, melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.

With respect to the Veteran's joint deformity, left foot fifth toe, the examiner should identify all associated musculoskeletal pathology and the specific joint deformity condition found to be present.  The examination should include relevant findings as to the extent of limitation of range of motion, pain, weakened movement, excess fatigability, and incoordination present, and the effect on the Veteran's gait and ability to walk.  Fully describe any functional effects of the joint deformity, left foot fifth toe, and the impact of such on the Veteran's employability.

4.  Readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


